                                                                                                       FILED
                                                                                              2018 Dec-19 AM 10:12
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION

FIRST AMERICAN TITLE                             )
INSURANCE COMPANY,                               )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 1:18-CV-1556-KOB
                                                 )
CHARLES WINFREY and                              )
EVA WINFREY,                                     )
                                                 )
       Defendants.                               )


                                 MEMORANDUM OPINION

       This matter comes before the court on Plaintiff First American Title Insurance

Company’s “Motion for Default Judgment.” (Doc. 9). For the reasons stated below, the court

will GRANT the motion and will ENTER a default judgment against Defendants Charles and

Eva Winfrey.

       First American filed the complaint in this case on September 21, 2018. (Doc. 1). On

September 24, 2018, the clerk issued a summons to Defendants the Winfreys, advising them that

they must file a response to the complaint within 21 days of service. (Doc. 2). On September 28,

2018, First American filed with the court the return receipts that Charles Winfrey duly executed

on both his and his wife Eva Winfrey’s behalf.

       But as the docket sheet reflects, the Winfreys failed to file an answer or any other

response to the complaint within 21 days of acceptance as Federal Rule of Civil Procedure 12

requires. Indeed, more than two months has elapsed since the date of acceptance, and the

Winfreys have not yet filed any response. On November 2, 2018, the Clerk of the Court entered

the default of the Winfreys. (Doc. 8).
       Based on the properly entered default, the averments in First American’s complaint, and

after careful consideration of the pleadings and documents in this case, the court enters a default

judgment against the Winfreys pursuant to Federal Rule of Civil Procedure 55(b)(2).

       This default judgment entitles First American to recover damages under the Credit

Agreement between it and the Winfreys, as well as attorney’s fees related to this matter. The

Winfreys entered into the Credit Agreement with AmSouth Bank in February 2003, receiving a

revolving line of credit in the principal amount of $250,000. (Doc. 1 at ¶ 6). The Winfreys

secured the line of credit with a mortgage. Regions Bank succeeded AmSouth Bank’s interest by

merger, and in December 2016 First American paid Regions $128,022.52 for the Credit

Agreement and Mortgage and halted foreclosure procedures against the Winfreys. At that time,

the Winfreys owed $123,929.19 in principal, $1,341.70 in accrued interest, $247.56 in accrued

late charges, and $2,504.10 in costs and fees related to the foreclosure process. Interest has

continued to accrue under the Credit Agreement, and as of November 21, 2018, the Winfreys

owed $139,928.93 under the Credit Agreement. (Doc. 9-1 at ¶ 7). First American has also

incurred $2,593.25 of attorney’s fees and legal expenses in connection with the enforcement of

its rights under the Credit Agreement. (Doc. 9-1 at ¶ 4).

       Thus, the court will GRANT the motion for default judgment and will ENTER a

judgment for the Plaintiff and against Defendants Charles and Eva Winfrey in the amount of

$142,532.18.

       DONE and ORDERED this 19th day of December, 2018.



                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              CHIEF UNITED STATES DISTRICT JUDGE
